Electronically Filed
                                                       Supreme Court
                                                       SCWC-13-0003500
                                                       26-SEP-2016
                                                       09:33 AM



                            SCWC-13-0003500

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                     SAMANTHA THERESALYN MEDEIROS,
                    Respondent/Plaintiff-Appellant,

                                  vs.

                           BRADLEY KONG CHOY,
                    Petitioner/Defendant-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-13-0003500; CIV. NO. 11-1-2004)

         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellee’s Application for Writ of

Certiorari filed on August 12, 2016, is hereby accepted and will

be scheduled for oral argument.    The parties will be notified by

the appellate clerk regarding scheduling.

           DATED:   Honolulu, Hawai#i, September 26, 2016.

                                   /s/ Mark E. Recktenwald

                                   /s/ Paula A. Nakayama

                                   /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack

                                   /s/ Michael D. Wilson